Citation Nr: 1449368	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  12-17 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1. Entitlement to an initial rating greater than 70 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to June 1991, and from December 1992 to February 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana. 

The Veteran testified at a hearing before the undersigned in September 2014.  A transcript is of record. 


FINDINGS OF FACT

1. The Veteran's PTSD has been manifested by total occupational and social impairment due to severe symptoms throughout the pendency of this claim.

2. Entitlement to TDIU is moot by virtue of the 100-percent rating for PTSD. 


CONCLUSIONS OF LAW

1. The criteria for a 100 percent rating for PTSD are satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.102, 3.321, 4.3, 4.130, Diagnostic Code 9411 (2014). 

2. Entitlement to TDIU is dismissed.  38 U.S.C.A. §§ 501, 1155 (West 2002); 38 C.F.R. §§ 3.340, 4.16 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that entitlement to a 100-percent rating for service-connected PTSD with depression and alcoholism is established for the entire period on appeal. 

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2014).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  Generally, the degrees of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture that more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2014).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2014).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent they are sufficient to warrant changes in the evaluations assignable under the applicable rating criteria.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's service-connected PTSD with associated depression and alcohol use disorder has been evaluated as 70-percent rating under Diagnostic Code (DC) 9411, which pertains to PTSD.  See 38 C.F.R. § 4.130.  Almost all mental health disorders, including PTSD, are evaluated under the General Rating Formula for Mental Disorders (Rating Formula), which assigns ratings based on particular symptoms and the resulting functional impairment.  See 38 C.F.R. § 4.130, DC 9411.  Under the Rating Formula, as relevant to this claim, a 100-percent disability rating requires total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms associated with each evaluation under the Rating Formula do not constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the appropriate evaluation of a psychiatric disorder is not restricted to the symptoms set forth in the Rating Formula.  See id.  Rather, VA must consider all symptoms of a claimant's condition that affect his occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed. 1994) (DSM-IV).  Id. at 443.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Id.  In this regard, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (2014).  While VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment.  Id.

In evaluating psychiatric disorders, VA also considers a claimant's Global Assessment Functioning (GAF) scores, which are based on a scale set forth in the DSM-IV reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996); DSM-IV.  A GAF score may demonstrate a specific level of impairment.  See Richard, 8 Vet. App. at 267 (observing that a GAF score of 50 indicates serious impairment; accord Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001).  However, while an examiner's classification of the level of psychiatric impairment reflected in the GAF score assigned can be probative evidence of the degree of disability, such a score is by no means determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria.  See 38 C.F.R. §§ 4.2, 4.126 (2014); VAOPGCPREC 10-95 (March 31, 1995).  Rather, VA must take into account all of the Veteran's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the time of examination.  Id.

The evidence supports a 100 percent rating for PTSD during the entire period on appeal.  During the pendency of this claim, the Veteran has been hospitalized five times at VA for psychiatric treatment.  As noted at the hearing before the undersigned, he has been hospitalized a total of 644 days in four years.  The VA examination reports show symptoms of anxiety, anger, poor sleep with nightmares and insomnia, flashbacks, and suicidal gestures.  With respect to his work history, an August 2011 VA examination report reflects that the Veteran was homeless and unemployed since October 2009.  He previously "bounced around" from job to job, with his longest employment being two years in an electrical parts store.  According to an October 2010 VA examination report, the Veteran's last job was terminated due to mental health issues.  He indicated that he had difficulty being around others in the workplace and frequently called in sick.  The examination reports also reflect that the Veteran had been married for ten years but exhibited aggressive behavior towards his wife and she ended marriage.  

The October 2010 VA examination report reflects that the Veteran has had ongoing struggles with suicidal threats, intermittent aggressive behavior towards others which led to criminal charges and hospital admissions for psychiatric treatment, and reckless behavior such as pulling out a gun and asking cops to shoot him.  The examiner noted that the Veteran exhibited suicidal behavior, impulse control problems, and intermittent aggression, and was also socially isolated with little or no leisure pursuits.  Although the examiner noted that a personality or characterological disorder may contribute to the Veteran's functional impairment, his symptoms and behavior were also attributed to his service-connected PTSD with alcoholism.   The examiner concluded that the Veteran did not have total occupational and social impairment due to PTSD signs and symptoms but rather reduced reliability and productivity.  The examiner assigned a GAF score of 55, denoting moderate symptoms or functional impairment.  See DSM-IV.

The August 2011 VA examiner assigned a GAF score of 50 to 55, denoting severe to moderate symptoms under the DSM-IV, and found that he had reduced reliability and productivity due to PTSD.  The examiner observed that when personality issues and possible bipolar disorder are not taken into consideration, the Veteran's PTSD would not prevent him from all types of employment.  The examiner stated that while stress tolerance was reduced as reflected by easy irritability and decreased judgment, he would be able to complete simple tasks in a timely manner without the need for much supervision.  The examiner also found that he would be able to carry out detailed and simple instructions under low stress conditions, noting that he demonstrated reasonably good social skills at the examination and should be able to maintain brief and superficial interactions with others in job settings involving low-skilled or simple work.  The examiner noted that the Veteran appeared capable of normal activities of daily living.  The examiner also stated that the Veteran's homelessness appeared secondary to physical problems. 

A January 2013 letter from N. Carter, a licensed clinical social worker (LCSW), states that the Veteran had been admitted to a substance abuse and PTSD residential program at VA from December 2012 to February 2013 as a result of suicidal gestures, alcohol abuse, and worsening PTSD symptoms such as anxiety, nightmares, and insomnia.  She noted that he had significant difficulty functioning at home and work due to PTSD and depression.  She also noted that the Veteran had difficulty maintaining employment for the past ten years due to his psychiatric symptoms.  She opined that he would experience extreme stress were he to be gainfully employed due to fragile mental health and difficulty managing his symptoms, and therefore did not recommend full time employment. 

According to a February 2014 VA treatment record, the Veteran had a "lengthy history of lethal suicide attempts," alcoholism and mental health instability. 

In a March 2014 VA examination report, the examiner found that the Veteran's PTSD symptoms were moderate in severity and occurred on a frequent basis, resulting in reduced reliability and productivity.  The examiner stated that the Veteran tended to isolate at home and was not involved in intimate relations.  He volunteered one day a week at an animal shelter, but on most days did not leave the house.  The examiner concluded that the Veteran was limited to simple, low stress work, and that the best type of work would be that requiring brief and superficial contact with others.  The examiner found that he should be able to complete simple tasks without inordinate supervision, and that his symptoms do not preclude all types of work.  A GAF score was not provided.  

Although the VA examiners have found that the Veteran's PTSD symptoms do not result in total occupational impairment, it is the province of the Board to interpret examination reports in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  Moreover, as noted above, the Board must take into account all of the Veteran's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the time of examination.  See 38 C.F.R. § 4.126.  

An assessment of the entire record shows total occupational and social impairment due to PTSD with depression and alcoholism.  In this regard, the Veteran has not been employed since 2009, and has had difficulty maintaining employment due to mental health symptoms, going from job to job and not retaining employment longer than two years at any given work place. 

The evidence also shows that the Veteran has been homeless during the pendency of this claim, and hospitalized at VA on numerous occasions for psychiatric treatment.  His symptoms are severe, and include suicidal gestures, homicidal gestures toward others, and reckless behavior such as pulling out a gun in front of the police and asking to be shot.  These symptoms have largely been attributed to his PTSD with depression and service-connected alcoholism, and are equivalent in severity to those associated with a 100-percent rating under the General Rating Formula.  See 38 C.F.R. § 4.130.  According to the January 2013 social worker's letter, she did not recommend full-time employment due to the Veteran's fragile mental health and low stress tolerance, a finding which appears consistent with the history documented by the evidence of record.  The VA examiners' findings of only reduced reliability and productivity appear mostly based on the fact that he did not exhibit significant psychiatric symptoms at the time of the interview, and do not account for his recent history of homelessness, multiple hospitalizations, and extreme behavior under stress.  The October 2011 VA examiner's attribution of the Veteran's homelessness to physical problems is not consistent with the fact that his unemployment was reportedly due to psychiatric symptoms rather than physical symptoms, and that most of his hospitalizations have been for psychiatric symptoms and legal issues resulting from erratic behavior associated with his PTSD and related alcoholism.  

Finally, there is total social impairment, as the Veteran has reported self-isolation, not leaving the house except to volunteer at an animal shelter one day a week, aggressive behavior towards others, and not having any intimate relationships. 

Thus, resolving reasonable doubt in favor of the claim, the Board finds that the criteria for a 100 percent rating for PTSD under the General Rating Formula are more nearly approximated for the entire period on appeal.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, DC 9411. 

With regard to entitlement to TDIU, this benefit contemplates a schedular rating less than total for the disability or disabilities on which the TDIU would be based.  See 38 C.F.R. § 4.16(a).  Since the Veteran is entitled to a 100-percent rating for PTSD on a schedular basis for the entire period under review, entitlement to TDIU is rendered moot.  See Vettese v. Brown, 7 Vet App. 31 (1994) (observing that a "claim for TDIU presupposes that the rating for the condition is less than 100 percent"); Holland v. Brown, 6 Vet App. 443 (1994).  


ORDER

Entitlement to a 100 percent rating for PTSD is granted, subject to the law governing payment of monetary benefits. 

Entitlement to TDIU is dismissed. 


____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


